Opinion,
Mr. Chief Justice Paxson:
We do not think the court below erred in refusing to take off the nonsuit. It has been held in numerous cases that a municipal corporation is not responsible for the acts of its *150policemen and firemen. In other words, the doctrine of respondeat superior does not apply in such cases. It is sufficient to refer to Knight v. City of Philadelphia, 15 W. N. 307, and Fire Insurance Patrol v. Boyd, 120 Pa. 624.
It was urged, however, that the injury of which the plaintiff complains was not the result of the negligence of the firemen, but of the manner in which the building was constructed. If this were so, it might present a different question. But the evidence does not sustain this allegation. It is true, the doors of the engine house opened outwards, and were operated by springs, which, when certain bolts were pulled, opened, or assisted in opening the doors. The case was argued upon the theory that when the bolts were pulled the springs opened the doors suddenly and with great violence. In such case, as they swept across a considerable portion of the pavement in opening, it can be readily seen that they might be a dangerous trap to injure persons passing along the said pavement. The only testimony on the part of the plaintiff upon this subject was substantially as follows: “ When the bolts are pulled, you have to start the doors a little bit, and then the spring takes holt, and helps swing the door open. Sometimes they are opened quick, and sometimes not so quick. If the wind is blowing, it is difficult, and you have to follow the door, and push it along; and when there is no wind, they swing freely.” As the plaintiff was nonsuited, she is entitled to all the deductions which can fairly be drawn from this evidence. Tested by this rule, however, it is not sufficient to justify a jury in finding that the doors of the engine house were defectively constructed, and dangerous to citizens using the pavement. It is evident the only object and effect of the springs was to aid the firemen in swinging open the heavy doors. It is not only possible, but probable, that on the occasion referred to, if the door was opened violently and rapidly, as contended by the plaintiff, it was the result of a push by the person who opened it. For his carelessness or negligence, the city, under all the authorities, is not liable; and we have already said there was not sufficient evidence of the faulty construction of the building to submit to the jury. We would gladly help the plaintiff, but we can only do so at the expense of sound legal principles, which are of too much value to sacrifice to the hardship of a particular case.
Judgment affirmed.